Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a containment device for an unmanned aerial vehicle comprising a plurality of panels and attached to a roof and a wall of a structure. The panels comprising a netting having a plurality of netting sections having a diameter from about 4 inches to about 14 inches. Each of the panels occupy a coiled position and an installed position as recited within the context of the claim so that in the installed position the panel is disposed laterally from the exterior wall to form a removable barrier.
It is noted that a person of ordinary skill in the art would have not found it obvious to modify the netting sections to be about 4 to 14 inches in diameter because the prior art refers to netting around buildings for protection against debris dropping down to the ground, hence enlarging the netting sections would allow passing of debris and therefore defeat the purpose of the netting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633